Case 8:18-cv-02985-MSS-TGW Document 13 Filed 01/10/19 Page 1 of 4 PageID 53




                               ​ UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA

                                          CASE NO.: 18-cv-02985

AUSTIN BOROZNY, individually
and on behalf of all others similarly situated,

        Plaintiff,

vs.

MARIA LENART as Trustee for the
LENART FAMILY TRUST
dba GULFVIEW HOTEL,

       Defendant.
________________________________/

      NOTICE OF FILING ​PLAINTIFF’S AUSTIN BOROZNY ANSWERS TO COURT’S
                               INTERROGATORIES

                                                         The Advocacy Group
                                                         Counsel for Plaintiff
                                                         200 S.E. 6th Street, Suite 504
                                                         Fort Lauderdale, FL 33301
                                                         Telephone: (954) 282-1858
                                                         Email: service@advocacypa.com

                                                         _/s/ Jessica L. Kerr____
                                                         Jessica L. Kerr, Esq.
                                                         Florida Bar No. 92810

                                      CERTIFICATE OF SERVICE

        I certify that on January 10, 2019, I electronically filed the foregoing document with the Clerk of

the Court using CM/ECF. I also certify that the foregoing document is being served this day on counsel of

record in this action via email transmission and via transmission of Notices of Electronic Filing generated

by CM/ECF.

                                                         _/s/ Jessica L. Kerr____
                                                         Jessica L. Kerr, Esq.
                                                         Florida Bar No. 92810
Case 8:18-cv-02985-MSS-TGW Document 13 Filed 01/10/19 Page 2 of 4 PageID 54



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA

                                      CASE NO.: 18-cv-02985

AUSTIN BOROZNY, individually
and on behalf of all others similarly situated,

       Plaintiff,

vs.

MARIA LENART as Trustee for the
LENART FAMILY TRUST
dba GULFVIEW HOTEL,

      Defendant.
________________________________/


               PLAINTIFF’S AUSTIN BOROZNY ANSWERS TO COURT’S
                              INTERROGATORIES

1. Residence address.

       907 5th St., Unit 1, West Palm Beach, FL 33401



2. Name of current employer and place of employment.

       Currently unemployed due to downsizing at prior employer’s business which is not

operating at this time. The employer is attempting to restart the business or another similar

business and I hope to begin working again.



3. Date(s) and time(s) that you visited the facility.

       I did not visit the facility because I was not able to make a reservation due the lack of

information regarding accessibility at the hotel on the reservation system.
Case 8:18-cv-02985-MSS-TGW Document 13 Filed 01/10/19 Page 3 of 4 PageID 55



4. Purpose of your visit(s) and duration of your stay(s).

         To visit the area as I am looking to relocate. I was unable to make the trip during the

intended time frame due to illness of my mother. I plan to stay for 3 to 7 days. I am still looking

for a place to move to.



5. Did anyone else accompany you? If so, who?

         No. I have not made the trip yet but I plan to do so within the next 6 months.



6. Describe the nature of your disability.

         I was diagnosed with Spinal Muscular Atrophy since birth. I am 100% wheelchair

bound. I am unable to lift as little as two pounds of weight. Walking, pinching, grasping,

reaching are all tasks I am unable to do.



7. Specifically list each of the architectural barriers which you personally observed or

experienced at this facility.

         My complaints are not about architectural barriers per se. I desired to make a reservation

and Defendant’s hotel, but because there was no information provided as to the accessibility

features of the hotel or room, I was unable to determine if I would have sufficient access at the

hotel.

         Also, there was no way to reserve an accessible room provided through the reservation

system. When viewing the website I noticed that I was required to call to ask for details for the

room and hotel accessibility, such as bed height, bathroom accessibility, pathway and parking
Case 8:18-cv-02985-MSS-TGW Document 13 Filed 01/10/19 Page 4 of 4 PageID 56



accessibility, and accessibility amenities available at the hotel.



8. Did you take notes or make a contemporaneous record of these barriers? If so, please attach a

copy to these Answers.

         Objection the only contemporaneous record of the barriers consists of privileged

communication to my attorney regarding the barriers to access of the reservation system.



9. Please list any other Title III cases in which you have been a party in this District.

         I have lawsuits against the following hotels for the same reservation barriers to access:

Bamboo Beach Club, Seaside Inn & Suites, Quality Beach Resort, Gulfview Hotel, Royal North

Hotel, Coconut Cove Suites, Spinnaker Inn, Oceanview Lodge, Shephard’s Beach Resort,

Gulfview Lodging, Palm Pavilion Inn, Avalon Hotel, Hollander Hotel and Clearwater Beach

Hotel.
